Title: To John Adams from M. Addenet, 30 July 1780
From: Addenet, M.
To: Adams, John


      
       Monsieur
       A Paris Le 30 juillet 1780
      
      Malgré toute ma diligence je ne fais que d’achever la traduction que j’ai L’honneur de vous envoyer. Il n’étoit pas très facile d’en Concilier Les diverses parties: Cependant je Crois y être parvenu. Je desire que vous en portiez le même jugement. Il me semble que Le génie de notre langue Se refuse au titre que vous destiniez à cet ouvrage. Ne suffiroit il pas de mettre tout Simplement, abrégé d’un ecrit Anglois intitulé, Mémoire adressé &c.? Il seroit à propos d’imprimer en Caractères différents L’espèce d’introduction qui Se trouve en tête. Il seroit encore nécessaire de recommander au prote d’avoir La plus grande attention à tous Les renvois et Surcharges qui Sont en grand nombre. J’aurois bien desiré faire une Copie au net; mais j’ai Craint de vous faire attendre trop long tems.
      Je Suis avec un profond respect, Monsieur Votre très humble et très obéissant serviteur
      
       Addenet
      
     